Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                  September 06, 2016

The Court of Appeals hereby passes the following order:

A17A0147. ROY LATIMORE v. THE STATE.

      In 2012, Roy Latimore was convicted of multiple counts of armed robbery and
other offenses. Latimore filed a timely motion for a new trial. Latimore subsequently
filed numerous pro se motions seeking the issuance of various subpoenas and the
production of evidence. He also filed a motion for a hearing on his motion for a new
trial. The trial court denied each of these motions, noting in its order that Latimore’s
motion for a new trial is scheduled to be heard on December 6, 2016. Latimore then
filed this direct appeal. We, however, lack jurisdiction.
      The order that Latimore seeks to appeal is not a final order because his motion
for a new trial remains pending in the trial court. Accordingly, Latimore was required
to follow the interlocutory application procedures set forth in OCGA § 5-6-34 (b),
which include obtaining a certificate of immediate review from the trial court, to
obtain appellate review at this time. See Hann v. State, 292 Ga. App. 719, 720 (1)
(665 SE2d 731) (2008) (while a motion for new trial is pending, appeals must comply
with the interlocutory appeal requirements). Latimore’s failure to comply with the
interlocutory appeal procedures deprives this Court of jurisdiction, and accordingly,
his appeal is hereby DISMISSED.
Court of Appeals of the State of Georgia
                                     09/06/2016
       Clerk’s Office, Atlanta,____________________
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.